Citation Nr: 0724827	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS). 

4.  Entitlement to an initial compensable disability rating 
for service-connected tension headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1997.  The veteran had active duty service in Southwest Asia 
from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran appeared and testified at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge, 
sitting at Portland, Oregon.


FINDINGS OF FACT

1.  The record includes medical diagnoses of PTSD and 
dysthymic disorder secondary to PTSD; evidence of in-service 
incurrence of the stressful events of threat of chemical 
attacks and SCUD missiles flying near the veteran's ship; and 
competent medical evidence of a nexus between diagnosed PTSD 
with depression and these stressful events in service.

2.  The veteran was exposed to acoustic trauma of machinery 
and engine noise during active service; he reports in-service 
ringing of the ears, and continuous post-service symptoms of 
ringing in the ears. 

3.  There is competent medical evidence that the veteran's 
IBS is related to his service-connected PTSD.   

4.  The veteran's service-connected tension headaches have 
for the entire period of the appeal manifested symptoms that 
more nearly approximate characteristic prostrating attacks 
averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD with depression was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).  

2.  Resolving all reasonable doubt in favor of the veteran, 
bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

3.  IBS is proximately due to, or the result of, service-
connected PTSD with depression.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2006).

4.  The criteria for a 10 percent initial disability rating 
for service-connected headaches have been met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-
4.14, 4.124a, Diagnostic Code 8100 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A February 2004 VA notice and duty to assist letter satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in evidence that pertains to the 
claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA treatment records, VA examination 
reports, personal hearing testimony, and other lay statements 
have been associated with the record.  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, although the appellant was not provided with 
notice of the type of evidence necessary to establish a 
higher rating if service connection were granted on appeal, 
when implementing the Board's grant of service connection, 
the RO will address any notice defect with respect to a 
rating assignment.  Significantly, the veteran retains the 
right to appeal the initial disability rating assigned by the 
RO when implementing the grant of service connection. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD with Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2006); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 does not reflect 
that he received any awards, citations, or decoration 
denoting having served in combat, and the evidence does not 
show that the veteran personally participated in combat with 
the enemy. 

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service of 
observing bombing of Iraq from US battleships, concern about 
chemical attacks on the veteran's ship, and a SCUD missile 
flying over the veteran's ship. 

The veteran had active duty service from July 1987 to 
February 1997, including the Southwest Asia Service Medal and 
sea service.  The veteran's DD Form 214 and service personnel 
records show that his military occupational specialty was a 
metals machinist, was stationed aboard the USS Juneau, 
deployed for participation in Operation Desert Shield/Storm, 
and spent 74 days in a combat zone from December 1, 1990 to 
March 31, 1991, and 40 days in a combat zone from April 1, 
1991 to May 17, 1991.  

At the personal hearing in January 2007 before the 
undersigned Veterans Law Judge, the veteran testified under 
oath that his unit conducted general quarters drills to 
prepare for possible chemical attacks; a SCUD missile flew 
near the ship; and the ship went close to shore, and 
otherwise moved around.  The service personnel record 
evidence showing that the veteran's unit was located in a 
combat zone for a total of 114 days in an area of multiple 
SCUD activity during this time period is evidence that tends 
to verify the reported in-service stressful events of concern 
about chemical attacks on the veteran's ship and a SCUD 
missile flying near the veteran's ship.  Based on this 
evidence, the Board finds that these in-service stressful 
events have been verified.  In so finding, the Board has 
considered Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt on the in-service stressor question in the 
veteran's favor, the Board finds that the reported in-service 
stressors of concern about chemical attacks on the veteran's 
ship and a SCUD missile flying near the veteran's ship 
occurred; therefore, these stressful events are considered 
verified by the evidence of record.  

On the question of whether the veteran has a diagnosed 
disability of PTSD, the medical evidence weighing in support 
of the veteran's claim includes a September 2004 VA PTSD 
examination report that reflects a diagnosis of PTSD, 
including dysthymic disorder secondary to PTSD.  The 
September 2004 VA diagnosis of PTSD based on the reported in-
service stressful events of observing bombing of Iraq from US 
battleships, concern about chemical attacks on the veteran's 
ship, and a SCUD missile flying near the veteran's ship, and 
included the VA psychologist's opinion that the veteran's 
PTSD symptoms and depression appeared to be caused by his 
Persian Gulf experience.  The medical evidence also includes 
a February 2004 VA Persian Gulf Registry examination report 
reflecting diagnostic impressions of probable PTSD and major 
depressive disorder.   

Based on this evidence, the Board finds that the weight of 
the competent medical evidence is at least in relative 
equipoise on the question of whether the veteran currently 
has a diagnosis of PTSD that is related to verified in-
service stressful events.  Because the medical evidence 
relates the depression (diagnosed as dysthymic disorder) to 
the veteran's service-connected PTSD, and the Board finds as 
a fact that the depression is related to the service-
connected PTSD, service connection has been granted for all 
of the psychiatric symptomatology for which service 
connection was claimed (adjudicated as service connection for 
PTSD and service connection for depression).  For these 
reasons, and with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran's diagnosed 
PTSD with depression was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a). 

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The veteran contends his current bilateral tinnitus is 
etiologically related to in-service exposure to acoustic 
trauma of heavy machinery and ship engines.  On the question 
of exposure to acoustic trauma in service, the veteran's DD 
Form 214 reflects that his military occupational specialty 
was a metals machinist, he was stationed aboard the USS 
Juneau, and he had over five years and five months of sea 
service.  At the personal hearing in January 2007 before the 
undersigned Veterans Law Judge, the veteran testified under 
oath that he was exposed to loud noises in service that 
included ship engine noise as part of his duties as a boiler 
technician to repair and work near the ship's engine, and 
that he experienced bilateral ringing of the ears during 
service.  

The veteran has also reported and testified to continuous 
post-service symptoms of bilateral tinnitus.  At a February 
2004 VA Persian Gulf Registry examination, the veteran 
reported complaints of ringing in the ears, and reported that 
the ringing of the ears began during service, which resulted 
in a diagnostic impression of tinnitus.  A September 2004 VA 
audiological examination report includes the veteran's report 
of a history of noise exposure in service in the 1990s, and 
of bilateral constant tinnitus since service separation.  
Although the September 2004 VA examination report offered an 
opinion that the veteran's current tinnitus could not be 
linked to a hearing loss acquired during military service, 
the VA examination report does not include an opinion as to 
whether the veteran's tinnitus was directly incurred due to 
exposure to acoustic trauma of engine noise in service.  The 
veteran's reports of continuous post-service tinnitus are 
found to be credible, and the veteran is competent to testify 
about the in-service acoustic trauma, in-service ringing in 
the ears, continuous post-service ringing in the ears, and 
that he currently has ringing in the ears.  The medical 
evidence shows that the veteran's reports of ringing in the 
ears have been diagnosed as tinnitus.  Based on this 
evidence, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that bilateral tinnitus was incurred 
in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



Service Connection for IBS

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, service medical records reflect treatment for 
acute gastroenteritis in May 1988 and July 1990.  VA 
treatment records reflect a diagnosis of IBS.  A February 
2004 Persian Gulf Registry examination reflects that the 
veteran reported symptoms of abdominal pain and loose stools, 
with many years of cramping and stabbing pain in the lower 
abdomen, and a diagnosis of irritable bowel.  A September 
2004 VA Gulf War Guidelines examination report noted the 
previous diagnosis of IBS; the veteran's complaints of crampy 
abdominal pain prior to bowel movements; and included the VA 
examiner's opinion that the IBS may be secondary to the 
(service-connected) depression, which the Board has 
determined in this decision to be part of the veteran's 
service-connected disability of PTSD.  Based on this 
evidence, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that IBS is caused by the veteran's 
service-connected PTSD with depression.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.310.  

Initial Rating of Tension Headaches

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because 
this is an appeal of initial assignment of disability rating 
following the grant of service connection, the Board has 
considered the entire period of the appeal to see if the 
evidence warrants the assignment of different ratings for 
different periods of time during the pending appeal, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Diagnostic Code 8100 provides that migraine headaches are to 
be rated as follows: 30 percent for characteristic 
prostrating attacks occurring on an average once a month over 
last several months; 10 percent for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months; and 0 percent for 
migraines with less frequent attacks.  38 C.F.R. § 4.124a.

The veteran contends that he has continuous tension 
headaches.  Through his representative, he contends that the 
daily occurrence of headaches warrants a 10 percent 
disability rating.  A September 2004 VA examination report 
reflects that the veteran had almost daily headaches that 
were not incapacitating, and did not cause prostration, but 
did cause discomfort on almost a daily basis, but did not 
interfere with occupational functioning.  At the January 2007 
personal hearing, the veteran testified that he experiences 
headaches in conjunction with psychiatric symptoms; he has 
missed time from work due to headaches; that he sometimes 
experiences the headaches for five to 10 days that are not 
incapacitating but require medication; that light makes him 
sick when he is experiencing headaches; and he often 
continues working with the headaches, although he stops 
working and goes into a secondary office to sit down, and 
this has occurred about three to four days during the last 12 
or 13 months.  

The Board notes that the rating of the veteran's tension 
headaches is by analogy to the most appropriate rating 
criteria, Diagnostic Code 8100, for rating migraine 
headaches.  The veteran's tension headaches do not produce 
actual incapacitating episodes that require bed rest; 
however, the veteran's credible testimony demonstrates that 
he does experience some exacerbation of otherwise continuous 
headaches about every three months (reported as three to four 
days during a 12 month period) that have resulted in some 
days lost from work and some time lost from work during the 
work day.  While the veteran's symptoms of tension headaches 
do not clearly meet the requirements for a 10 percent rating 
as analogous to migraine headaches, the Board finds that the 
symptoms of tension headaches the veteran has experienced, 
including periods of exacerbation of symptoms, more nearly 
approximate the criteria for a 10 percent disability rating 
(prostrating attacks every two months) under Diagnostic Code 
8100 than the 0 percent rating criteria (prostrating attacks 
occurring less than every two months) under Diagnostic Code 
8100.  After a review of the evidence, and resolving doubt in 
the veteran's favor, the Board finds that the veteran's 
service-connected tension headaches have for the entire 
appeal period manifest symptoms that more nearly proximate 
characteristic prostrating attacks averaging one in two 
months over the last several months, as required for a 10 
percent disability rating under Diagnostic Code 8100.  
38 C.F.R. § 4.124a.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected tension headaches have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board 
finds that the requirements for referral for an 
extraschedular evaluation for the veteran's service-connected 
tension headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Service connection for PTSD with depression is granted. 

Service connection for tinnitus is granted.

Service connection for IBS is granted. 

A 10 percent initial disability rating for service-connected 
tension headaches is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


